TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 5, 2018



                                      NO. 03-16-00797-CV


                      Lee’s Pharmacy & Medical Equipment, Appellant

                                                v.

                     Texas Health and Human Services Commission and
                           Office of Inspector General, Appellees


            APPEAL FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
            BEFORE CHIEF JUSTICE ROSE, JUSTICES FIELD AND BOURLAND
              AFFIRMED IN PART, REVERSED AND REMANDED IN PART—
                        OPINION BY CHIEF JUSTICE ROSE



This is an appeal from the Order Granting Defendants’ Plea to the Jurisdiction signed by the

district court on November 8, 2016. Having reviewed the record and the parties’ arguments, the

Court holds that there was reversible error in the court’s order. Therefore, the Court affirms the

order in part, reverses the order in part, and remands the case to the district court for further

proceedings consistent with the Court’s opinion. The appellee shall pay all costs relating to this

appeal, both in this Court and in the court below.